Harper, J.
I concur, except as to the propriety of the Judge’s expressing to the jury his opinion on the facts. It is his duty to arrange and sum up the evidence ; to point out to the jury distinctly the matters of fact which they have to decide, and the evidence which bears on the facts respectively. In doing this, it will sometimes unavoidably happen that his opinion on the facts will be intimated to the jury. But still it is the judgment of the country, and not the judgment of the Court, on matters of fact, which *the institution of the trial by jury intended to secure. If a decided opinion be given by the Judge, the jury are too apt to rely on that, and to throw the responsibility on him. The firm and honest exercise of his own judgment, is what every citizen who is called upon to act as a juror, owes to his country — a duty which he should be accustomed to perform.